DETAILED ACTION
This Office action for U.S. Patent Application No. 16/778,150 is responsive to communications filed 3 November 2021, in reply to the Non-Final Rejection of 4 August 2021 and the interview of 21 October 2021.
Claims 1, 2, 4–9, 12, and 13 are pending.
In the previous Office action, claims 1–13 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2015/0189338 A1 (“Hochman”) in view of U.S. Patent Application Publication No. 2015/0229915 A1 (“Kirk”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  it is respectfully submitted that U.S. Patent Application Publication No. 2014/0085419 A1 (“Yoshizawa”) teaches a stereo camera rig in which one camera transmits and the other camera receives a genlock signal.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 12, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0289338 A1 (“Hochman”) in view of U.S. Patent Application Publication No. 2014/0085419 A1 (“Yoshizawa”).
Hochman, directed to controlling lighting for video production, teaches with respect to claim 1 an imaging system comprising:
a first light source which emits visible light to irradiate a subject (Fig. 1, lighting device 104; ¶¶ 0044–47, light sections 205n within, ¶ 0028, RGB or RGBW LEDs); and
a second light source which emits excitation light in an infrared region (id., infrared LEDs) and which causes a fluorescent substance administered to the subject to emit fluorescence (clause in passive voice considered not to have patentable weight as mere intended result, see M.P.E.P. § 2111.04(I); it is suggested that the claim be amended to include a positive recitation of a step of administering a fluorescent substance to the subject).
[a] first . . . imaging device[ ] configured to image the subject (Fig. 1, image capture device 112); and
[a] first . . . video processing device[ ] provided corresponding to the first . . . imaging device[ ] (id., image processing circuit 116), and configured to process an imaged video of the subject imaged by . . . the corresponding imaging device[ ] (id.) and to output the processed video to an output unit (id., Image Storage Device 118),
wherein the first video processor controls the lighting of each of the first and second light sources such that they perform lighting in synchronization with a frame period of the imaged video or an integer multiple of the frame period of the imaged video based on the genlock signal (¶¶ 0024, 0040, lighting device 104 alternates between different wavelengths or spectra, such as a chroma key light and an ambient light, at the frame rate of image capture device 112 by using genlocking for synchronizing); . . . 
[and] wherein the first imaging device performs imaging in synchronization with the lighting of each of the first and second light source devices (id., image capture device 112 alternates between different spectra in accordance with the synchronized lighting device 104).
The claimed invention differs from Hochman in that the claimed invention specifies two imaging devices and video processing devices synchronized with the light source devices, controlled by a single genlock transmitter provided in the first video processor that transmits a genlock signal to a single genlock receiver which is provided in the second video processor.  Hochman does not teach this limitation.  However, Yoshizawa, directed to synchronizing a stereoscopic camera pair, teaches with respect to claim 1:
first and second imaging devices configured to image the subject Fig. 1, first and second imaging apparatuses 1 and 2); and
first and second video processing devices provided corresponding to the first and second imaging devices (Fig. 5, signal processing unit 32 in each imaging apparatus),
a single genlock transmitter which is provided in the first video processor and configured to generate and transmit a genlock signal to a single genlock receiver which is provided in the second video processor (¶ 0033, “The imaging apparatus 1 and the imaging apparatus 2 can transmit and receive a genlock (or generator lock) signal (synchronization signal) for controlling synchronization of video recording or reproducing processing in a unit of frames between those apparatuses”)
and configured to process an imaged video of the subject imaged by either of the corresponding imaging devices (Fig. 5, signal processing units 32)
and to output the processed video to an output unit (id., display panels 36),
wherein the second imaging device performs imaging in synchronization with the lighting of each of the first and second light sources (combination with Hochman; two cameras are synchronized with lighting device).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to apply the Hochman synchronized lighting sources to two cameras, as taught by Yoshizawa, to enable stereo image capture and viewing.  Yoshizawa abstract.

Regarding claim 2, Hochman in view of Yoshizawa teaches the imaging system according to claim 1,
wherein the first video processor generates the genlock signal having a period the same as that of a light source synchronization signal that instructs the lighting of each of the first and second light sources so as to be synchronized with the frame period of the integrated video and transmits the generated genlock signal to the second video processor (Hochman ¶ 0040, using genlock for alternating between displaying chroma key color and ambient light so half of recorded frames are captured under a respective light)
.
Regarding claim 4, Hochman in view of Yoshizawa teaches the imaging system according to claim 1,
wherein the first and second video processors simultaneously receive the genlock signal having a period the same as that of a light source synchronization signal (Hochman ¶ 0040, using genlock for merging pairs of images) that instructs the lighting of each of the first and second light sources from an external device (Hochman ¶ 0026, light control circuit 102 uses genlocking to synchronize image capture device 112 and lighting device 104 having two wavelength areas).

Regarding claim 5, Hochman in view of Yoshizawa teaches the imaging system according to claim 4,
wherein the first video processor controls the lighting of each of the first and second light sources and the imaging of either of the corresponding imaging devices based on the received genlock signal (Hochman ¶ 0026, light control circuit 102 uses genlocking to synchronize image capture device 112 and lighting device 104); and
wherein the second video processior controls the imaging of either of the corresponding imaging devices based on the received genlock signal (Yoshizawa ¶ 0033, genlock signal received at imaging apparatus 2 for synchronization).


Regarding claim 6, Hochman in view of Yoshizawa teaches the imaging system according to claim 1,
wherein the first and second video processors receive an initialization signal for initializing a synchronization timing of the lighting of each of the first and second light sources and imaging of each of the first and second imaging devices within the frame period of the imaged video from an external device (Hochman ¶ 0053, light control circuit 102 receives controlled lighting sequence at step 405; in combination with Yoshizawa, application to control for both imaging apparatuses 1 and 2).

Regarding claim 7, Hochman in view of Yoshizawa teaches the imaging system according to claim 6,
wherein the first video processor, based on reception of the initialization signal, generates the genlock signal having a period the same as that of a light source synchronization signal that instructs the lighting of each of the first and second light sources so as to be synchronized with the frame period of the imaged video and transmits the generated genlock signal to the second video processor (Hochman ¶ 0054, step of generating or modifying the ambient light profile after receiving the generated controlled lighting sequence), and
controls the lighting of each of the first (Fig. 4, step 421 or 413 of generating ambient light) and second light sources (id., step 431 of generating chroma key light) and the imaging of either of the corresponding imaging devices based on the genlock signal (¶ 0040, alternating lighting images with ambient and chroma key light).

Regarding claim 8, Hochman in view of Yoshizawa teaches the imaging system according to claim 1,
wherein the first video processor receives an initialization signal for initializing a synchronization timing of the lighting of each of the first and second light sources and the imaging of each of the first and second imaging devices within the frame period of the imaged video from an external device (Hochman ¶ 0053, light control circuit 102 receives controlled lighting sequence at step 405),
and transmits a synchronization auxiliary signal for initializing the synchronization timing of the imaging of the second imaging device according to the initialization signal to the second video processor based on reception of the initialization signal (¶ 0054, generating or modifying the ambient light profile based on location).

Regarding claim 9, Hochman in view of Yoshizawa teaches the imaging system according to claim 8,
wherein the first video processor, based on transmission of the synchronization auxiliary signal,
generates the genlock signal having a period of time as that of a light source synchronization signal that instructs the lighting of each of the first and second light sources so as to be synchronized with the frame period of the imaged video, and transmits the generated genlock signal to the second video processior (Hochman ¶ 0040, using genlock for alternating between displaying chroma key color and ambient light so half of recorded frames are captured under a respective light); and
controls the lighting of the first and second light source devices and the imaging of either of the corresponding imaging devices based on the genlock signal (¶ 0026, light control circuit 102 uses genlocking to synchronize image capture device 112 and lighting device 104).

Regarding claim 12, Hochman in view of Yoshizawa teaches the imaging system according to claim 1,
wherein the first video processing device outputs a left eye imaged video generated based on the processing to the output unit (Yoshizawa Fig. 5, output onto display panel 36 in one of imaging apparatuses 1 and 2); and
wherein the second video processing device outputs a right eye imaged video generated based on the processing to the output unit (id., output of other one imaging apparatuses).

Regarding claim 13, Hochman in view of Yoshizawa teaches a synchronization control method in an imaging system, the imaging system including:
a first light source which emits visible light to irradiate a subject (Fig. 1, lighting device 104; ¶¶ 0044–47, light sections 205n within, ¶ 0028, RGB or RGBW LEDs); and
a second light source which emits excitation light in an infrared region (id., infrared LEDs) and which causes a fluorescent substance administered to the subject to emit fluorescence (clause in passive voice considered not to have patentable weight as mere intended result, see M.P.E.P. § 2111.04(I); it is suggested that the claim be amended to include a positive recitation of a step of administering a fluorescent substance to the subject).
first and second imaging devices configured to image the subject (Hochman Fig. 1, image capture device 112; Yoshizawa Fig. 5, genlocked imaging apparatuses 1 and 2);
first and second video processors provided corresponding to the first and second imaging devices (Yoshizawa Fig. 5, signal processing units 32), and configured to process an imaged video of the subject imaged by either of the corresponding imaging devices (Hochman Fig. 1, image processing circuit 116) and to output the processed video to an output unit (id., image storage device 118),
the synchronization control method comprising:
generating and transmitting a genlock signal via a single genlock transmitter which is provided in the first video processor (Yoshizawa ¶ 0033, “The imaging apparatus 1 and the imaging apparatus 2 can transmit and receive a genlock (or generator lock) signal (synchronization signal) for controlling synchronization of video recording or reproducing processing in a unit of frames between those apparatuses”),
receiving, from the single genlock transmitter, the genlock signal via a single genlock receiver which is provided in the second video processor (id.);
controlling, via the first video processor;
the lighting of each of the first and second light sources such that they alternately perform lighting in synchronization with a frame period of the imaged video or an integer multiple of the frame period of the imaged video based on the genlock signal (Hochman ¶¶ 0024, 0040, lighting device 104 alternates between different wavelengths or spectra, such as a chroma key light and an ambient light, at the frame rate of image capture device 112 by using genlocking for synchronizing);
imaging either of the corresponding imaging devices based on the genlock signal (Yoshizawa ¶¶ 0033, genlocked imaging apparatuses);
performing imaging in synchronization with the lighting of each of the first and second light source devices by the first imaging device (id., image capture device 112 alternates between different spectra in accordance with the synchronized lighting device 104); and
performing imaging in synchronization with the lighting of each of the first and second light source devices by the second imaging device (id., image capture device 112 alternates between different spectra in accordance with the synchronized lighting device 104; Kirk Fig. 1, ¶ 0026, operation on both stereo camera pair units 102 and 103).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2014/0192158 A1
U.S. Patent Application Publication No. 2014/0307952 A1
U.S. Patent Application Publication No. 2014/0307953 A1
U.S. Patent Application Publication No. 2016/0182889 A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487